OPINION OF THE COURT
Edward S. Conway, J.
This is a motion by the defendant Harriet Dombrowski for an order compelling the defendants Algernon C. Meisner and Geraldine M. Meisner to produce complete copies of any and all insurance policies in force on March 10, 1980 for vehicles owned by them.
The above-entitled actions arise out of an automobile accident which occurred on March 10, 1980. Defendant Algernon C. Meisner was operating a 1969 Dodge Charger owned by Geraldine M. Meisner when the accident occurred. Algernon Meisner testified at an examination before trial that at the time of the accident he also was the owner of a 1972 Ford Ranchero.
The movant’s attorney has previously requested that the attorneys for defendants Meisner disclose the name and address of the insurance carrier for each vehicle, the name and address of the named insured on each vehicle, *1004and the applicable limits of insurance for personal injury liability, together with the provisions of each policy.
The Meisners contend in opposing the motion, that under the statute, CPLR 3101 (subd [f]), they are only required to supply the pertinent information concerning the policy of insurance covering the automobile involved in the subject accident and are under no duty to supply any information concerning any supplemental coverage which may be available due to the ownership by defendant Algernon C. Meisner of a separate motor vehicle.
This court cannot agree with the contentions of defendants Meisner. The disclosure of insurance information pursuant to CPLR 3101 (subd [f]) includes all primary and excess coverage and, in this case, all policies in force on the date of the accident for vehicles owned by Algernon C. Meisner and Geraldine M. Meisner.
The motion of defendant Harriet Dombrowski is granted.